                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

 OBIE OBIE MASANGO,                           :   Case No. 3:18-cv-161
                                              :
        Plaintiff,                            :
                                              :   Magistrate Judge Sharon L. Ovington
 vs.                                          :   (By consent of the parties)
 OFFICER MICHAEL SCHWARTZ,                    :
                                              :
        Defendant.                            :
                                              :


                               DECISION AND ENTRY



       This matter is before the Court upon Defendant’s Motion to Compel (Doc.#13),

Plaintiff’s Reply (Doc. # 15) and Defendant’s Response (Doc. # 16). Defendant submits

that he has served discovery requests upon Plaintiff and he has failed to fully respond. In

particular, Defendant asserts that document requests and a copy of the video Plaintiff

claims to have of the incident have not been turned over.

       Plaintiff’s response states, “Due to disclosure of evidence before the trial date, I

write to revoke the motion to compel by the defense counsel.” (Doc. # 15). During a

phone call with defense counsel, Plaintiff advised that he was not going to provide the

video or other discovery until the day of trial. (Doc. # 13).

       Rule 26(b)(1) of the Federal Rules of Civil Procedure provides in part:

       Unless otherwise limited by court order, the scope of discovery is as follows:
       Parties may obtain discovery regarding any nonprivileged matter that is relevant to
       any party’s claim or defense .…
       Plaintiff is mistaken in his belief that he does not have to respond to discovery

requests prior to trial. He does. Accordingly, Plaintiff is put on notice that he must

respond to all outstanding discovery requests on or before November 13, 2019. Further,

in the event that he fails to do so the Court may consider the imposition of sanctions

including the exclusion of evidence or dismissal of the case for failure to prosecute.


                        IT IS THEREFORE ORDERED THAT:

                Defendant’s Motion to Compel (Doc. # 13) is GRANTED.



October 31, 2019                                  s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge




                                              2
